People v Munoz (2015 NY Slip Op 01539)





People v Munoz


2015 NY Slip Op 01539


Decided on February 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 19, 2015

Friedman, J.P., Andrias, Moskowitz, DeGrasse, Richter, JJ.


14279 30068/13

[*1] The People of the State of New York, Respondent,
vMiguel Munoz, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ellen Stanfield Friedman of counsel), for respondent.

Order, Supreme Court, New York County (Marcy L. Kahn, J.), entered on or about June 19, 2013, which adjudicated defendant a level two sex offender following a hearing pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Clear and convincing evidence supported the court's assessment of 20 points for defendant's establishment of a relationship for the purpose of victimization, and we reject defendant's arguments to the contrary. The court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). Given the seriousness of the underlying conduct, defendant's arguments in favor of such a departure are unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 19, 2015
CLERK